         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                 Southern District of Georgia
                  LORENZO EADY, JR.,

                                         Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        4:20-cv-261

                  TERRY E. BARNARD, Chairman, et. al.

                                         Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated June 2, 2021, adopting the Magistrate Judge's Report and

                    Recommendation as the Court's opinion, this case is hereby dismissed without prejudice.

                    This case stands closed.




           Approved by: ________________________________
                         ____________________________




           June 24, 2021                                                       John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
